          Case 3:17-cv-06282-VC Document 125 Filed 04/10/19 Page 1 of 3




                               UNITED STATES DISTRICT COURT

                           NORTHERN DISTRICT OF CALIFORNIA


  YVETTE FELARCA, et al.,                            Case No. 17-cv-06282-VC
                 Plaintiffs,
                                                     ORDER RE MOTION FOR
          v.                                         ATTORNEY’S FEES
  BERKELEY UNIFIED SCHOOL                            Re: Dkt. No. 99
  DISTRICT, et al.,
                 Defendants.


       1. Attorney’s fees should only be awarded against civil rights plaintiffs in exceptional

circumstances. See Herb Hallman Chevrolet, Inc. v. Nash-Holmes, 169 F.3d 636, 645 (9th Cir.

1999). This is an exceptional circumstance: Judicial Watch is entitled to attorney’s fees because

the plaintiffs’ lawsuit was frivolous, and their litigation conduct was unreasonable. See id.

       To start, a significant portion of the documents the plaintiffs initially sued to protect from

disclosure had been publicly disclosed months earlier in another suit brought by Ms. Felarca

against BUSD, where she was represented by the same counsel. See generally Felarca v.

Berkeley Unified School District, No. 3:16-cv-06184-RS. The plaintiffs, therefore, had no

reasonable argument to protect those documents from disclosure. The plaintiffs then dragged

their feet in producing a privilege log identifying the documents they sought to protect from

disclosure and the reasons why non-disclosure was warranted. Consequently, the Court was

forced to order the parties to meet and confer at the courthouse for several days to produce that

log. See Dkt. No. 71. There was no reasonable basis for this dilatory conduct by the plaintiffs.

       Moreover, the plaintiffs’ First Amendment claims were premised on the obviously
baseless assumption that the First Amendment condemns the “alt-right” while condoning the
            Case 3:17-cv-06282-VC Document 125 Filed 04/10/19 Page 2 of 3




ideological missions of their own organizations. The plaintiffs also mischaracterized the

documents under review. See, e.g., Motion for Summary Judgment at 4, Dkt. No. 76; Reply at 1,

19, 20, Dkt. No. 82. And they failed to grapple with the role Ms. Felarca played in making

herself a topic of public discourse through her physical conduct at public rallies and her

voluntary appearance on Fox News.

          2. Judicial Watch requests $317,850 in attorney’s fees, but there are several reasons why

the award should be lower. Cf. Fox v. Vice, 563 U.S. 826, 838 (2011). First, Judicial Watch did

not properly account for its role as an intervenor. See Grove v. Mead School District No. 354,

753 F.2d 1528, 1535 (9th Cir. 1985); Donnell v. United States, 682 F.2d 240, 247 (D.C. Cir.

1982). Therefore, the request should be reduced to reflect the fact that some of the arguments

made by Judicial Watch were duplicative of those made by BUSD. Second, the request should be

reduced to account for delays in the litigation that were the fault of BUSD rather than the

plaintiffs. The request should also be discounted for the time spent making arguments that

pertained to state claims, which were not decided on the merits. See Dkt. No. 90; Fox, 563 U.S.

at 836. Lastly, Judicial Watch’s request doesn’t account for the plaintiffs’ limited financial

resources. See Miller v. Los Angeles County Bd. of Educ., 827 F.2d 617, 621 (9th Cir. 1987).

Accordingly, the Court awards Judicial Watch $22,000 in attorney’s fees, to be allocated among

the plaintiffs – who are not joint and severally liable – in the following way: Ms. Felarca will pay
$20,000; Ms. Nixon will pay $1,000; and Mr. Stefl will pay $1,000. This allocation reflects the

Court’s impression of each plaintiff’s relative responsibility for the frivolous and unreasonable

conduct described above.1

          3. Judicial Watch also moves for $8,309.59 in litigation costs. The Court finds that some

of the expenses were unreasonably high, like those for airfare and hotel rooms. Therefore, the

Court awards $4,000 in litigation expenses, for which the plaintiffs are jointly and severally

liable.

1
 Had Judicial Watch moved to sanction plaintiffs’ counsel, it likely could have recovered a great
deal more from them.


                                                  2
         Case 3:17-cv-06282-VC Document 125 Filed 04/10/19 Page 3 of 3




       IT IS SO ORDERED.

Dated: April 10, 2019
                                    ______________________________________
                                    VINCE CHHABRIA
                                    United States District Judge




                                       3
